CREDIT AGREEMENT
Pennsylvania

June 26, 2007
Borrower: STERLING FINANCIAL CORPORATION, a corporation organized under the laws
of the Commonwealth of Pennsylvania having its chief executive office at 101
North Pointe Boulevard, Lancaster, Pennsylvania 17601.



    Bank: MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation with its chief executive office at One M&T Plaza, Buffalo, NY 14240.
Attention: Office of General Counsel.

The Bank and the Borrower agree, intending to be legally bound, as follows:

1. DEFINITIONS.



  a.   “BLC” means BLC Bank, N.A., a national banking association.



  b.   “Credit” means any and all credit facilities and any other financial
accommodations made by the Bank in favor of the Borrower whether now or
hereafter in existence.



  c.   “G.A.A.P.” means, with respect to any date of determination, generally
accepted accounting principles as used by the Financial Accounting Standards
Board and/or the American Institute of Certified Public Accountants consistently
applied and maintained throughout the periods indicated.



  d.   “Governmental Authority” means any nation or government, any state or
other political subdivision thereof and any entity or person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including, without limitation, any department,
commission, board, bureau, agency, administration, official, service or other
instrumentality of the United States of America, of any state, the District of
Columbia, municipality or any other governmental entity.



  e.   “Note” means the Libor Note (Line of Credit) dated the date hereof by the
Borrower, payable to the order of the Bank, in the principal amount of up to
$80,000,000, as the same may be extended, amended, supplemented or modified from
time to time.



  f.   “Obligations” means any and all indebtedness or other obligations of the
Borrower to the Bank in any capacity, now existing or hereafter incurred,
however created or evidenced, regardless of kind, class or form, whether direct,
indirect, absolute or contingent (including obligations pursuant to any
guaranty, endorsement, other assurance of payment or otherwise), whether joint
or several, whether from time to time reduced and thereafter increased, or
entirely extinguished and thereafter reincurred, together with all extensions,
renewals and replacements thereof, and all interest, fees, charges, costs or
expenses which accrue on or in connection with the foregoing, including any
indebtedness or obligations (i) not yet outstanding but contracted for, or with
regard to which any other commitment by the Bank exists; (ii) arising prior to,
during or after any pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding; (iii) owed by the Borrower to others and which the Bank obtained, or
may obtain, by assignment or otherwise; and (iv) payable under this Agreement.



  g.   “Person” means an individual, partnership, corporation, trust, estate,
unincorporated association, syndicate, joint venture or organization, or a
governmental department or agency thereof.



  h.   “Pledge of Securities” means the Pledge of Securities dated the date
hereof by the Borrower as pledgor to the Bank as secured party, securing the
Obligations, as the same may be extended, amended, supplemented or modified from
time to time.



  i.   “Subsidiary” means any corporation or other business entity of which at
least fifty percent (50%) of the voting stock or other ownership interest is
owned by the Borrower directly or indirectly through one or more Subsidiaries.
If the Borrower has no Subsidiaries, the provisions of this Agreement relating
to the Subsidiaries shall be disregarded, without affecting the applicability of
such provisions to the Borrower alone.



  j.   “Tangible Net Worth” means the aggregate assets of BLC excluding all
intangible assets, including, but not limited to, goodwill, licenses,
trademarks, patents, copyrights, organization costs, appraisal surplus, officer,
stockholder, related entity and employee advances or receivables, mineral rights
and the like, less liabilities, all determined in accordance with G.A.A.P.
(except to the extent that under G.A.A.P. “tangible net worth” excludes
leasehold improvements which are included in “Tangible Net Worth” as defined
herein).



  k.   “Transaction Documents” means this Agreement, the Note, the Pledge of
Securities, and all documents, instruments or other agreements by the Borrower
in favor of the Bank in connection (directly or indirectly) with the
Obligations, whether now or hereafter in existence, including promissory notes,
security agreements, guaranties and letter of credit reimbursement agreements.



2.   REPRESENTATIONS AND WARRANTIES. The Borrower makes the following
representations and warranties and any “Additional Representations and
Warranties” on the schedule attached hereto and made part hereof (the
“Schedule”), all of which shall be deemed to be continuing representations and
warranties as long as this Agreement is in effect:



  a.   Good Standing; Authority. The Borrower and each Subsidiary (if either is
not an individual) is duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was formed. The Borrower and each
Subsidiary is duly authorized to do business in each jurisdiction in which
failure to be so qualified might have a material adverse effect on its business
or assets and has the power and authority to own each of its assets and to use
them in the ordinary course of business now and in the future.



  b.   Compliance. The Borrower and each Subsidiary conducts its business and
operations and the ownership of its assets in compliance with each applicable
statute, regulation and other law, including environmental laws. Except as
otherwise disclosed in writing to the Bank prior to the date hereof, all
approvals, including regulatory approvals, authorizations, permits, consents,
franchises, licenses, registrations, filings, declarations, reports and notices
(the “Approvals”) necessary for the conduct of the Borrower’s and each
Subsidiary’s business and for the Credit have been duly obtained and are in full
force and effect. The Borrower and each Subsidiary is in compliance with the
Approvals. The Borrower and each Subsidiary (if either is not an individual) is
in compliance with its certificate of incorporation, by-laws, partnership
agreement, articles of organization, operating agreement or other applicable
organizational or governing document as may be applicable to the Borrower or a
Subsidiary depending on its organizational structure (“Governing Documents”).
The Borrower and each Subsidiary is in compliance with each agreement to which
it is a party or by which it or any of its assets is bound.



  c.   Legality. The execution, delivery and performance by the Borrower of this
Agreement and all related documents, including the Transaction Documents,
(i) are in furtherance of the Borrower’s purposes and within its power and
authority; (ii) do not (A) violate any statute, regulation or other law or any
judgment, order or award of any court, agency or other governmental authority or
of any arbitrator with respect to the Borrower or any Subsidiary or (B) violate
the Borrower’s or any Subsidiary’s Governing Documents (if either is not an
individual), constitute a default under any agreement binding on the Borrower or
any Subsidiary or result in a lien or encumbrance on any assets of the Borrower
or any Subsidiary; and (iii) if the Borrower or any Subsidiary is not an
individual, have been duly authorized by all necessary organizational actions.



  d.   Fiscal Year. The fiscal year of the Borrower is the calendar year.



  e.   Title to Assets. The Borrower and each Subsidiary has good and marketable
title to each of its assets free of security interests, mortgages or other liens
or encumbrances, except as set forth on the Schedule titled “Permitted Liens” or
pursuant to the Bank’s prior written consent.



  f.   Judgments and Litigation. Except as set forth in Exhibit B attached
hereto, there is no pending or threatened claim, audit, investigation, action or
other legal proceeding or judgment, order or award of any court, agency or other
governmental authority or arbitrator (any, an “Action”) which involves the
Borrower, its Subsidiaries or their respective assets and might have a material
adverse effect upon the Borrower or any Subsidiary or threaten the validity of
the Credit, any Transaction Document or any related document or action.



  g.   Full Disclosure. Neither this Agreement nor any certificate, financial
statement or other writing provided to the Bank by or on behalf of the Borrower
or any Subsidiary contains any statement of fact that is incorrect or misleading
in any material respect or omits to state any fact necessary to make any such
statement not incorrect or misleading. The Borrower has not failed to disclose
to the Bank any fact that might have a material adverse effect on the Borrower
or any Subsidiary.



3.   AFFIRMATIVE COVENANTS. So long as this Agreement is in effect, the Borrower
will comply with any “Additional Affirmative Covenant” contained in the Schedule
and shall:



  a.   Financial Statements and Other Information. Promptly deliver to the Bank
(i) no later than November 15, 2007, amended financial statements of the
Borrower dated as of December 31, 2006 audited by an independent certified
public accountant acceptable to the Bank; (ii) within sixty (60) days after the
end of each of its first three fiscal quarters, a copy of the Call Report for
each banking Subsidiary in the forms required to be filed by such Subsidiary by
the Federal Financial Institutions Examination Council (“FFIEC”) or such other
regulatory agency or authority having jurisdiction over financial reporting by
banks (the “Call Report”) and financial statements of the Borrower and each
Subsidiary as of the end of such fiscal quarter, which financial statement shall
consist of income and cash flows for the quarter, for the corresponding quarter
in the previous fiscal year and for the period from the end of the previous
fiscal year, with a consolidating and consolidated balance sheet as of the
quarter end all in such detail as the Bank may request; (iii) within ninety
(90) days after the end of each fiscal year, a copy of the Call Report for each
banking Subsidiary, a copy of the Form 10K for the Borrower and each Subsidiary
required to be filed with the United States Securities and Exchange Commission
and consolidating and consolidated statements of the Borrower’s and each
Subsidiary’s income and cash flows and its consolidating and consolidated
balance sheet as of the end of such fiscal year, setting forth comparative
figures for the preceding fiscal year and to be audited by an independent
certified public accountant acceptable to the Bank; all such statements shall be
prepared in accordance with G.A.A.P. or if otherwise required, in accordance
with any applicable regulatory accounting principles and certified by the
Borrower’s chief financial officer to be correct and in accordance with the
Borrower’s and each Subsidiary’s records and to present fairly the results of
the Borrower’s and each Subsidiary’s operations and cash flows and its financial
position at year end; and (iv) with each statement of income, a certificate
executed by the Borrower’s chief executive and chief financial officers or other
such person responsible for the financial management of the Borrower (A) setting
forth the computations required to establish the Borrower’s compliance with each
financial covenant, if any, during the statement period, (B) stating that the
signers of the certificate have reviewed this Agreement and the operations and
condition (financial or other) of the Borrower and each of its Subsidiaries
during the relevant period and (C) stating that no Event of Default occurred
during the period, or if an Event of Default did occur, describing its nature,
the date(s) of its occurrence or period of existence and what action the
Borrower has taken with respect thereto. The Borrower shall also promptly
provide the Bank with copies of all annual reports, proxy statements and similar
information distributed to shareholders, partners or members, and copies of all
filings with the Securities and Exchange Commission and the Pension Benefit
Guaranty Corporation, and shall provide, in form satisfactory to the Bank, such
additional information, reports or other information as the Bank may from time
to time reasonably request regarding the financial and business affairs of the
Borrower or any Subsidiary.



  b.   Accounting; Tax Returns and Payment of Claims. The Borrower and each
Subsidiary will maintain a system of accounting and reserves in accordance with
generally accepted accounting principles, has filed and will file each tax
return required of it and, except as disclosed in the Schedule, has paid and
will pay when due each tax, assessment, fee, charge, fine and penalty imposed by
any taxing authority upon it or any of its assets, income or franchises, as well
as all amounts owed to mechanics, materialmen, landlords, suppliers and the like
in the normal course of business.



  c.   Inspections. Promptly upon the Bank’s request, the Borrower will permit,
and cause its Subsidiaries to permit, the Bank’s officers, attorneys or other
agents to inspect its and its Subsidiary’s premises, examine and copy its
records and discuss its and its Subsidiary’s business, operations and financial
or other condition with its and its Subsidiary’s responsible officers and
independent accountants.



  d.   Depository Accounts. Maintain a depository account with the Bank.



  e.   Changes in Management and Control. If the Borrower is not an individual,
immediately upon any change in the identity of the Borrower’s chief executive
officers or in its beneficial ownership, the Borrower will provide to the Bank a
certificate executed by its senior individual authorized to transact business on
behalf of the Borrower, specifying such change.



  f.   Notice of Defaults and Material Adverse Changes. Immediately upon
acquiring reason to know of (i) any Event of Default, (ii) any event or
condition that might have a material adverse effect upon the Borrower or any
Subsidiary or (iii) any Action, the Borrower will provide to the Bank a
certificate executed by the Borrower’s senior individual authorized to transact
business on behalf of the Borrower, specifying the date(s) and nature of the
event or the Action and what action the Borrower or its Subsidiary has taken or
proposes to take with respect to it.



  g.   Insurance. Maintain its, and cause its Subsidiaries to maintain, property
in good repair and will on request provide the Bank with evidence of insurance
coverage satisfactory to the Bank, including fire and hazard, liability,
workers’ compensation and business interruption insurance and flood hazard
insurance as required.



  h.   Further Assurances. Promptly upon the request of the Bank, the Borrower
will execute, and cause its Subsidiaries to execute, and deliver each writing
and take each other action that the Bank deems necessary or desirable in
connection with any transaction contemplated by this Agreement.

SEE SCHEDULE FOR ADDITIONAL AFFIRMATIVE COVENANTS.



4.   NEGATIVE COVENANTS. As long as this Agreement is in effect, the Borrower
shall not violate, and shall not suffer or permit any of its Subsidiaries to
violate, any of the following covenants and any “Additional Negative Covenant”
on the Schedule. The Borrower shall not, other than as required in the ordinary
course of the current respective businesses of the Borrower and each of its
Subsidiaries:



  a.   Indebtedness. Permit any indebtedness (including direct and contingent
liabilities) not described on the Schedule titled “Permitted Indebtedness”
except for trade indebtedness or current liabilities for salary and wages
incurred in the ordinary course of business and not substantially overdue.



  b.   Guaranties. Become a guarantor, a surety, or otherwise liable for the
debts or other obligations of another, whether by guaranty or suretyship
agreement, agreement to purchase indebtedness, agreement for furnishing funds
through the purchase of goods, supplies or services (or by way of stock
purchase, capital contribution, advance or loan) for the purpose of paying or
discharging indebtedness, or otherwise, except as an endorser of instruments for
the payment of money deposited to its bank account for collection in the
ordinary course of business and except as may be specified in the Schedule
titled “Permitted Guaranties”.



  c.   Liens. Permit any of its assets to be subject to any security interest,
mortgage or other lien or encumbrance, except as set forth on the Schedule
titled “Permitted Liens” and except for liens for property taxes not yet due;
pledges and deposits to secure obligations or performance for workers’
compensation, bids, tenders, contracts other than notes, appeal bonds or public
or statutory obligations; and materialmen’s, mechanics’, carriers’ and similar
liens arising in the normal course of business.



  d.   Investments. Make any investment other than in FDIC insured deposits or
United States Treasury obligations of less than one year, or in money market or
mutual funds administering such investments, except as set forth on the Schedule
titled “Permitted Investments”.



  e.   Loans. Make any loan, advance or other extension of credit except as
disclosed on the Schedule titled “Permitted Loans”, except for endorsements of
negotiable instruments deposited to the Borrower’s deposit account for
collection, trade credit in the normal course of business and intercompany loans
approved in writing by the Bank.



  f.   Distributions. If the Borrower is not an individual, declare or pay any
distribution, except for (i) dividends payable solely in stock, (ii) cash
dividends paid to the Borrower by its Subsidiary and (iii) cash distributions to
BLC as set forth in Section 2(k) of the Note. Notwithstanding the foregoing, the
Borrower shall not pay any dividends so long as BLC is not permitted to
distribute funds to the Borrower.



  g.   Changes In Form. (i) Transfer or dispose of substantially all of its
assets, (ii) acquire substantially all of the assets of any other entity,
(iii) do business under or otherwise use any name other than its true name,
except for business done under the name of the Borrower or the current names of
any Subsidiaries in the ordinary course of business and in compliance with all
applicable statutes, regulations and other laws, or (iv) make any material
change in its business, structure, purposes or operations that might have a
material adverse effect on the Borrower or any of its Subsidiaries. If the
Borrower or any Subsidiary is not an individual, (i) participate in any merger,
consolidation or other absorption or (ii) make, terminate or permit to be
revoked any election pursuant to Subchapter S of the Internal Revenue Code.



      SEE SCHEDULE FOR ADDITIONAL NEGATIVE COVENANTS.



5.   FINANCIAL COVENANTS. During the term of this Agreement, the Borrower shall
not violate, and shall not suffer or permit any of its Subsidiaries to violate,
the following covenant or any Additional Financial Covenants on the Schedule.
For purposes of this Section, if the Borrower has any Subsidiaries all
references to the Borrower shall include the Borrower and all of its
Subsidiaries on a consolidated basis. Unless a different measurement period is
specified, compliance for the financial covenants shall be required at all
times.

a. BLC shall maintain as of July 31, 2007 and at each quarter end thereafter
consolidated Tangible Net Worth equal to the greater of (i) $190,000,000, or
(ii) 95% of the Tangible Net Worth of BLC as of the date of the closing of the
Credit and both being prior to the capital distribution described in
Section 2(k)(i) of the Note plus 100% of any other capital distribution by the
Borrower to BLC.

SEE SCHEDULE FOR ADDITIONAL FINANCIAL COVENANTS.



6.   DEFAULT.



  a.   Events of Default. Any of the following events or conditions shall
constitute an “Event of Default”: (i) failure by the Borrower to pay within ten
(10) days following written notice that the same is due (whether at the stated
maturity, by acceleration, upon demand or otherwise) the Obligations, or any
part thereof, or there occurs any event or condition which after notice, lapse
of time or after both notice and lapse of time will permit acceleration of any
Obligation; (ii) failure by the Borrower to cure a default by the Borrower in
the performance of any other obligation, term or condition of this Agreement,
the other Transaction Documents or any other agreement with the Bank or any of
its affiliates or subsidiaries (collectively, “Affiliates”) within twenty
(20) days after Borrower first receives notice of any such default;
(iii) failure by the Borrower to pay when due and after the receipt of any
applicable notice and the passage of any applicable cure period (whether at the
stated maturity, by acceleration, upon demand or otherwise) any indebtedness or
obligation in an aggregate amount equal to or greater than $500,000 owing to the
Bank (other than under the Note), any third party(ies) or any Affiliate(s), the
occurrence of any event which could result in acceleration of payment of any
such indebtedness or obligation or the failure to perform any agreement with any
third party(ies) or any Affiliate(s); (iv) the Borrower is dissolved, becomes
insolvent, generally fails to pay or admits in writing its inability generally
to pay its debts as they become due; (v) the Borrower makes a general
assignment, arrangement or composition agreement with or for the benefit of its
creditors or makes, or sends notice of any intended, bulk sale; the sale,
assignment, transfer or delivery of all or substantially all of the assets of
the Borrower to a third party; or the cessation by the Borrower as a going
business concern; (vi) the Borrower files a petition in bankruptcy or institutes
any action under federal or state law for the relief of debtors or seeks or
consents to the appointment of an administrator, receiver, custodian or similar
official for the wind up of its business (or has such a petition or action filed
against it and such petition action or appointment is not dismissed or stayed
within forty-five (45) days’); (vii) the reorganization, merger, consolidation
or dissolution of the Borrower (or the making of any agreement therefor);
(viii) Intentionally Deleted; (ix) failure to pay, withhold or collect any tax
as required by law; the service or filing against Borrower or any of its assets
of any lien (other than a lien permitted by the Bank), judgment, garnishment,
order or award of any court, other governmental authority or arbitrator against
the Borrower, other than a judgment, order or award for which the Borrower is
fully insured, if ten (10) days thereafter such judgment, order or award is not
satisfied, vacated, bonded or stayed pending appeal; (x) any representation or
warranty made in this Agreement, any related document, any agreement between
Borrower and the Bank or any Affiliate or in any financial statement of Borrower
proves to have been misleading in any material respect when made; Borrower omits
to state a material fact necessary to make the statements made in this
Agreement, any related document, any agreement between Borrower and the Bank or
any Affiliate or any financial statement of Borrower not misleading in light of
the circumstances in which they were made; or, if upon the date of execution of
this Agreement, there shall have been any materially adverse change in any of
the facts disclosed in any financial statement, representation or warranty that
was not disclosed in writing to the Bank at or prior to the time of execution
hereof; (xi) an adverse change in the Borrower, its business, assets,
operations, affairs or condition (financial or otherwise) from the status shown
on any financial statement or other document submitted to the Bank or any
Affiliate, and which change the Bank determines will have a material adverse
affect on (a) the Borrower, its business, assets, operations or condition
(financial or otherwise), or (b) the ability of the Borrower to pay or perform
the Obligations; (xii) any noncontributory retirement plan of the Borrower fails
to comply with applicable law or has vested unfunded liabilities that, in the
opinion of the Bank, might have a material adverse effect on the Borrower’s
ability to repay its debts; (xiii) any indication or evidence received by the
Bank that the Borrower may have directly or indirectly been engaged in any type
of activity which, in the Bank’s discretion, might result in the forfeiture or
any property of the Borrower to any governmental authority; (xiv) the occurrence
of any event described in Section 6(a)(i) through and including 6(a)(xiii) with
respect to any Subsidiary or to any endorser, guarantor or any other party
liable for, or whose assets or any interest therein secures, payment of any of
the Obligations; (xv) Borrower fails to supply new or additional collateral
within ten (10) days of request by the Bank; (xvi) the Bank in good faith deems
itself insecure with respect to payment or performance of the Obligations;
(xvii) the occurrence of any formal regulatory action against the Borrower or
any Subsidiaries including but not limited to any cease and desist order,
temporary cease and desist order, written or supervisory agreement, removal and
prohibition order, or civil money penalty which is not satisfied and/or cured
within sixty (60) days after receipt of notice of such action, but excluding any
formal regulatory action which has either: (a) occurred or is pending and which
was disclosed to the Bank prior to the date hereof or (b) any regulatory action
that occurs as a continuation of regulatory activity initiated in response to
the Equipment Finance, LLC loan scheme announced by the Borrower on May 24,
2007, provided, however, that any informal regulatory action against the
Borrower or any Subsidiary including but not limited to memoranda of
understanding shall not constitute an Event of Default hereunder so long as the
Borrower or such Subsidiary is in compliance with the actions and/or changes
required under such regulatory action; (xviii) the failure of BLC to maintain
the required minimum Tangible Net Worth as set forth in Section 5(a) of this
Agreement; or (xix) the failure by the Borrower or any Subsidiary to cure any
failure by the Borrower or such Subsidiary to maintain any Affirmative Financial
Covenant as required under Section 5 of this Agreement within twenty (20) days
after Borrower first receives notice of any such failure provided that at all
times during the period of such failure, BLC has maintained the minimum Tangible
Net Worth required under Section 5(a).



  b.   Rights and Remedies Upon Default. Upon the occurrence of any Event of
Default, the Bank without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon the Borrower, any Subsidiary or any other person (all and each of
which demands, presentments, protests, advertisements and notices are hereby
waived), may exercise all rights and remedies under the Borrower’s or its
Subsidiaries’ agreements with the Bank or its Affiliates, applicable law, in
equity or otherwise and may declare all or any part of any Obligations not
payable on demand to be immediately due and payable without demand or notice of
any kind and terminate any obligation it may have to grant any additional loan,
credit or other financial accommodation to the Borrower or any Subsidiary. All
or any part of any Obligations whether or not payable on demand, shall be
immediately due and payable automatically upon the occurrence of an Event of
Default in Section 6(a)(vi) above. The provisions hereof are not intended in any
way to affect any rights of the Bank with respect to any Obligations which may
now or hereafter be payable on demand.



  c.   Notwithstanding the foregoing Section 6(a) or any other provision in this
Agreement or any of the other Transaction Documents, the Bank hereby
acknowledges and agrees that a merger, reorganization, consolidation or
dissolution of the Borrower in connection with the sale of all or substantially
all of the assets of the Borrower to a third party purchaser (or the making of
any agreement therefor [the “Sale Agreement”]) shall not constitute an Event of
Default hereunder or under any of the other Transaction Documents so long as
prior to such merger, reorganization, consolidation or dissolution but in no
event later than thirty (30) days after the Sale Agreement has been fully
executed, the Bank has received a fully executed agreement from such purchaser
in form satisfactory to the Bank in its sole discretion that at the time of such
sale the Obligations shall be paid out of the proceeds of such sale.



7.   EXPENSES. The Borrower shall pay to the Bank on demand all reasonable costs
and expenses (including all fees and disbursements of counsel retained for
advice, suit, appeal or other proceedings or purpose and of any experts or
agents it may retain), which the Bank may incur in connection with (i) the
administration of the Obligations, including any administrative fees the Bank
may impose for the preparation of discharges, releases or assignments to
third-parties; (ii) the enforcement and collection of any Obligations or any
guaranty thereof; (iii) the exercise, performance, enforcement or protection of
any of the rights of the Bank hereunder; or (iv) the failure of the Borrower or
any Subsidiary to perform or observe any provisions hereof. After such demand
for payment of any cost, expense or fee under this Section or elsewhere under
this Agreement, the Borrower shall pay interest at the highest default rate
specified in any instrument evidencing any of the Obligations from the date
payment is demanded by the Bank to the date reimbursed by the Borrower. All such
costs, expenses or fees under this Agreement shall be added to the Obligations.



8.   TERMINATION. This Agreement shall remain in full force and effect until
(i) all Obligations outstanding, or contracted or committed for (whether or not
outstanding), shall be finally and irrevocably paid in full and (ii) all
Transaction Documents have been terminated by the Bank.



9.   RIGHT OF SETOFF. If an Event of Default occurs, the Bank shall have the
right to set off against the amounts owing under this Agreement and the other
Transaction Documents any property held in a deposit or other account or
otherwise with the Bank or its Affiliates or otherwise owing by the Bank or its
Affiliates in any capacity to the Borrower, its Subsidiary or any guarantor of,
or endorser of any of the Transaction Documents evidencing, the Obligations.
Such setoff shall be deemed to have been exercised immediately at the time the
Bank or such Affiliate elect to do so.

10. MISCELLANEOUS.



  a.   Notices. Any notice or demand hereunder or required under applicable law
shall be duly given if delivered or mailed to the Borrower (at its address on
the Bank’s records) or to the Bank (at the address on page one and separately to
the officer of the Bank responsible for the Borrower’s relationship with the
Bank). Such notice or demand shall be deemed effective if delivered, upon
personal delivery or if mailed, three (3) business days after deposit in an
official depository maintained by the United States Post Office for the
collection of mail or one (1) business day after delivery to a nationally
recognized overnight delivery service. Notice by e-mail is not valid notice
under this or any other agreement between the Borrower and the Bank.



  b.   Generally Accepted Accounting Principles. Any financial calculation to be
made, all financial statements and other financial information to be provided,
and all books and records, system of accounting and reserves to be kept in
connection with the provisions of this Agreement, shall be in accordance with
generally accepted accounting principles consistently applied during each
interval and from interval to interval; provided, however, that in the event
changes in generally accepted accounting principles shall be mandated by the
Financial Accounting Standards Board or any similar accounting body of
comparable standing, or should be recommended by Borrower’s certified public
accountants, to the extent such changes would affect any financial calculations
to be made in connection herewith, such changes shall be implemented in making
such calculations only from and after such date as Borrower and the Bank shall
have amended this Agreement to the extent necessary to reflect such changes in
the financial and other covenants to which such calculations relate.



  c.   Indemnification. If after receipt of any payment of all, or any part of,
the Obligations, the Bank is, for any reason, compelled to surrender such
payment to any person or entity because such payment is determined to be void or
voidable as a preference, an impermissible setoff, or a diversion of trust
funds, or for any other reason, the Transaction Documents shall continue in full
force and the Borrower shall be liable, and shall indemnify and hold the Bank
harmless for, the amount of such payment surrendered. The provisions of this
Section shall be and remain effective notwithstanding any contrary action which
may have been taken by the Bank in reliance upon such payment, and any such
contrary action so taken shall be without prejudice to the Bank’s rights under
the Transaction Documents and shall be deemed to have been conditioned upon such
payment having become final and irrevocable. The provisions of this Section
shall survive the termination of this Agreement and the Transaction Documents.



  d.   Further Assurances. From time to time, the Borrower shall take, and cause
its Subsidiaries to take, such action and execute and deliver to the Bank such
additional documents, instruments, certificates, and agreements as the Bank may
reasonably request to effectuate the purposes of the Transaction Documents.



  e.   Cumulative Nature and Non-Exclusive Exercise of Rights and Remedies. All
rights and remedies of the Bank pursuant to this Agreement and the Transaction
Documents shall be cumulative, and no such right or remedy shall be exclusive of
any other such right or remedy. In the event of any unreconcilable
inconsistencies, this Agreement shall control. No single or partial exercise by
the Bank of any right or remedy pursuant to this Agreement or otherwise shall
preclude any other or further exercise thereof, or any exercise of any other
such right or remedy, by the Bank.



  f.   Governing Law; Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and will be deemed to be made in the Commonwealth of
Pennsylvania. Unless provided otherwise under federal law, this Agreement will
be interpreted in accordance with laws of the Commonwealth of Pennsylvania,
excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE COMMONWEALTH OF
PENNSYLVANIA IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A BRANCH,
AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND
AT BORROWER’S ADDRESS AS SET FORTH IN THE ABOVE SECTION ENTITLED “NOTICES”;
PROVIDED THAT NOTHING CONTAINED IN THIS AGREEMENT WILL PREVENT THE BANK FROM
BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS
AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF
BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower, and Borrower waives
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Agreement.



  g.   Joint and Several; Successors and Assigns. If there is more than one
Borrower, each of them shall be jointly and severally liable for all amounts,
which become due, and the performance of all obligations under this Agreement,
and the term “the Borrower” shall include each as well as all of them. This
Agreement shall be binding upon the Borrower and upon its heirs and legal
representatives, its successors and assignees, and shall inure to the benefit
of, and be enforceable by, the Bank, its successors and assignees and each
direct or indirect assignee or other transferee of any of the Obligations;
provided, however, that this Agreement may not be assigned by the Borrower
without the prior written consent of the Bank.



  h.   Waivers; Changes in Writing. No failure or delay of the Bank in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The Borrower expressly disclaims any reliance on any course of
dealing or usage of trade or oral representation of the Bank (including
representations to make loans to the Borrower) and agrees that none of the
foregoing shall operate as a waiver of any right or remedy of the Bank. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances. No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless made specifically in
writing by the Bank and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No modification to
any provision of this Agreement shall be effective unless made in writing in an
agreement signed by the Borrower and the Bank.



  i.   Interpretation. Unless the context otherwise clearly requires, references
to plural includes the singular and references to the singular include the
plural; references to “individual” shall mean a natural person and shall include
a natural person doing business under an assumed name (e.g., a “DBA”); the word
“or” has the inclusive meaning represented by the phrase “and/or”; the word
“including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; and captions or section headings are solely for
convenience and not part of the substance of this Agreement. Any representation,
warranty, covenant or agreement herein shall survive execution and delivery of
this Agreement and shall be deemed continuous. Each provision of this Agreement
shall be interpreted as consistent with existing law and shall be deemed amended
to the extent necessary to comply with any conflicting law. If any provision
nevertheless is held invalid, the other provisions shall remain in effect. The
Borrower agrees that in any legal proceeding, a photocopy of this Agreement kept
in the Bank’s course of business may be admitted into evidence as an original.



  j.   Waiver of Jury Trial. THE BORROWER AND THE BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THE BORROWER AND
THE BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTIONS RELATED HERETO. THE BORROWER
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. THE BORROWER ACKNOWLEDGES
THAT THE BANK HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE PROVISIONS OF THIS SECTION.



  k.   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page. Any signature page of this Agreement may be detached from
any counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.



11.   DISBURSEMENT MATTERS.

a. Conditions Precedent to the First Advance. The obligation of the Bank under
this Agreement to make the first advance is subject to the fulfillment of the
following conditions to the satisfaction of the Bank or its agents, in their
sole discretion:

i. The Borrower shall have executed and delivered (or shall have caused to be
executed and delivered) to the Bank all of the Transaction Documents;

ii. All representations and warranties contained in this Agreement or in any of
the other Transaction Documents shall be true, correct and complete;

iii. The Borrower shall have performed all terms and conditions of the
Transaction Documents;

iv. If requested by the Bank, the Borrower shall have delivered to the Bank an
opinion of counsel, satisfactory to the Bank, opining as to the legality,
validity, enforceability and binding effect of all Transaction Documents, and
such other matters related to the transaction as the Bank may require;

v. The Borrower shall have delivered to the Bank the stock certificates
described in the Pledge of Securities;

vi. The Borrower shall have delivered to the Bank true, correct and complete
copies of (A) its charter and other organizational documents and the charter and
organizational documents of BLC, (B) evidence of the taking of each action of
the Borrower or of any other Person necessary to authorize the execution,
delivery and performance of the Transaction Documents, and (C) a certificate
issued by the Department of State of each respective state of organization, and
of each other state where Borrower and BLC, if any, conduct business, certifying
that Borrower and BLC, exist and are in good standing under the laws of such
jurisdiction;

vii. No event shall have occurred which constitutes or which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default;

viii. The Borrower and BLC shall have notified all applicable regulatory
agencies, for which notification is required, with respect to the Credit.

ix. The Borrower shall have delivered to the Bank each additional writing
required by any Transaction Document or deemed necessary or advisable by the
Bank at the sole option of the Bank.

b. Conditions Precedent to Subsequent Advances. The obligation of the Bank under
this Agreement to make any advance subsequent to the first advance is subject to
the fulfillment of the following additional conditions to the satisfaction of
the Bank or its agents, in their sole discretion:

i. All of the conditions precedent to the first advance set forth above, shall
have been satisfied as of the date any subsequent advance is requested;

ii. The business and financial condition of the Borrower and its Subsidiaries
shall not have been materially affected in any way.

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Agreement, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

MANUFACTURERS AND TRADERS TRUST COMPANY

By:     (SEAL)
Name:      
Title:      


ACKNOWLEDGMENT

         
STATE OF MARYLAND
    )  
 
  : SS.
CITY/COUNTY OF
    )  
 
       

On the      day of June, in the year 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared      , personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument.

           

Notary Public

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

1



STERLING FINANCIAL CORPORATION

By:     (SEAL)
Name:      
Title:      


ACKNOWLEDGMENT

COMMONWEALTH OF PENNSYLVANIA)

: SS.

COUNTY OF      )

On the      day of June, in the year 2007, before me, the undersigned, a Notary
Public in and for said Commonwealth, personally appeared      , personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

           

Notary Public

BANK USE ONLY

2

Authorization
Confirmed:_________________________________________________________________________SCHED
ULE

Additional Representations and Warranties (§2)

None

Additional Affirmative Covenants (§3)

i. Regulatory Actions. Deliver to the Bank no less frequently one time every
thirty (30) days information in the form of the Regulatory Action Grid delivered
to the Bank prior to the closing of the Credit with respect to any regulatory
actions arising or in connection with the Borrower or any Subsidiary.

Permitted Indebtedness (§4(a))

Debt from the Federal Home Loan Bank and the Federal Reserve and the sale and
purchase of Federal Reserve funds in the ordinary course of business.

The junior subordinated debentures as of the date of closing in an aggregate
amount equal to $87,630,000 issued by the Borrower to Sterling Financial
Statutory Trust II, Sterling Financial Statutory Trust III, Sterling Financial
Statutory Trust IV, and Sterling Financial Statutory Trust V (the “Junior
Subordinated Debentures”).

The Additional Indebtedness (as defined below).

Permitted Guaranties (§4(b))

The Junior Subordinated Debentures.

The Borrower and BLC shall be permitted to guaranty an additional aggregate
amount not to exceed $15,000,000 solely with respect to indebtedness of
Equipment Finance, LLC and/or Town & Country Leasing, LLC (the “Additional
Indebtedness”).

Permitted Liens (§4(c))

Liens related to the collateral securing the Federal Home Loan Bank and the
Federal Reserve loans.

Permitted Investments (§4(d))

(i) Investments permitted by applicable banking laws, regulations or regulatory
pronouncements; and (ii) existing investments in Subsidiaries and new
investments in such Subsidiaries in the ordinary course of its business.

Permitted Loans, including Permitted Sale of Loans (§4(e))

Sale of loans and leases and residential and commercial mortgages in the
ordinary course of business.

Intercompany loans and credit facilities to Equipment Finance, LLC and Town &
Country Lease, LLC in existence as of the date of closing.

3

Additional Negative Covenants (§ 4).

h. Intentionally Deleted.

i. Stock of Subsidiaries. Permit any of its Subsidiaries to issue any additional
shares of their respective capital stock or other equity securities which
contain general voting powers, any options therefore or any securities
convertible thereto other than to the Borrower or another Subsidiary. Neither
the Borrower nor any of its Subsidiaries shall sell, transfer or otherwise
dispose of any of the capital stock or other equity securities of a Subsidiary
which contain general voting powers, except (i) to the Borrower or any of its
Subsidiaries, (ii) to an officer, employee or director of the Borrower or any
Subsidiary; or (iii) to other persons or entities, provided that such
dispositions do not, singly or in the aggregate, constitute more than 10% of the
total number of shares of capital stock or other equity securities outstanding
of such Subsidiary which contain general voting powers.

j. Nonperforming Assets to Total Loans and Other Real Estate Owned Ratio. Permit
its Nonperforming Assets to Total Loans and Other Real Estate Owned Ratio to be
greater than 0.65%. As used in this Section 5(j), “Nonperforming Assets to Total
Loans and Other Real Estate Owned Ratio” means the ratio of (A) “Nonperforming
Assets” to (B) the sum of (i) “Total Loans”, plus (ii) “Other Real Estate
Owned”; “Nonperforming Assets” means the consolidated loans, leases and other
assets of the Borrower that are not accruing interest or are 90 days or more
past due in the payment of principal or interest, plus consolidated “Other Real
Estate Owned” by the Borrower; “Total Loans” means the consolidated principal of
loans and leases, made by Borrower to unrelated third parties, net of unearned
income and gross of reserve; and “Other Real Estate Owned” means the book value,
less accumulated depreciation and net of applicable valuation allowances, of all
real estate owned or controlled by the Borrower and its Subsidiaries, other that
banking premises used by the Borrower in its banking business (mortgages and
other liens on such property are not deducted from the book value of such
property); in each case as shown on the consolidated financial statements of
Borrower, prepared in accordance with FFIEC requirements.

k. Minimum Loan Loss Reserve Ratio. Permit its Minimum Loan Loss Reserve Ratio
to be less than 0.98%. As used in this Section 5(k), “Minimum Loan Loss Reserve
Ratio” means the ratio of (i) “Loan Loss Reserves” to (ii) “Total Loans”; “Loan
Loss Reserves” means the loan loss reserves and allocated transfer risk reserves
of the Borrower, as shown on the financial statements of the Borrower prepared
in accordance with FFIEC requirements; and “Total Loans” means the consolidated
principal of loans and leases, made by Borrower to unrelated third parties, net
of unearned income and gross of reserve; in each case as shown on the
consolidated financial statements of Borrower, prepared in accordance with FFIEC
requirements.

l. Capital/Leverage Ratios. The minimum ratios required with respect to each of
the categories set forth in the Capital/Leverage Ratio section of the Financial
Certificate (as hereinafter defined) shall be: (i) 8% Total Risk-Based Capital
Ratio, (ii) 4% Tier I Risk-Based Capital Ratio and (iii) 4% Tier I Leverage
Ratio. Notwithstanding the foregoing, upon the first fiscal quarter end that BLC
achieves a Total Risk-Based Capital Ratio of 10%, a Total Tier I Risk-Based
Capital Ratio of 6% and a Tier I Leverage Ratio of 5%, the minimum ratios
required with respect to each of the categories set forth in the
Capital/Leverage Ratio section of the Financial Certificate shall be: (i) 10%
Total Risk-Based Capital Ratio, (ii) 6% Tier I Risk-Based Capital Ratio and
(iii) 5% Tier I Leverage Ratio for such current fiscal quarter end and all
fiscal quarter ends thereafter.

4

Additional Financial Covenants (§5)

b. The Borrower shall deliver to the Bank, as soon as available but no more than
twenty-five (25) days (i) after July 31, 2007 and (ii) thereafter within
forty-five (45) days after the end of each fiscal quarter of the Borrower, a
certificate of the chief financial officer of the Borrower in the form attached
hereto as Exhibit A (the “Financial Certificate”), and shall maintain the
minimum or maximum financial ratios, as the case may be, set forth in the
Financial Certificate and Sections 4(j), 4(k) and 4(l) of this Agreement,
measured as of July 31, 2007 and thereafter at the end of each fiscal quarter.

5

EXHIBIT A

STERLING FINANCIAL CORPORATION (SLFI)

REPORT OF CHIEF FINANCIAL OFFICER

SLFI (the Borrower) HEREBY CERTIFIES that:

This Report is furnished pursuant to Section 5(b) of the Credit Agreement dated
as of June 26, 2007 (the “Credit Agreement”) between the Borrower and
MANUFACTURERS AND TRADERS TRUST COMPANY. Unless otherwise defined herein, the
terms used in this Report have the meanings given to them in the Credit
Agreement or in the Financial Statements (as hereinafter defined).

As required by Section 3(a) of the Credit Agreement, the consolidated financial
statements of the Borrower and its Subsidiaries for the [year/quarter] ended
     , 20     (the “Financial Statements”), prepared in accordance with
generally accepted accounting principles consistently applied or if otherwise
required, in accordance with any applicable regulatory accounting principles,
accompany this Report. The Financial Statements present fairly the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the consolidated results of operations of the Borrower and its Subsidiaries
for the period covered thereby (subject only to normal recurring year-end
adjustments which will not in the aggregate be material in amount).

The figures set forth in Schedule A for determining compliance by the Borrower
with the negative (financial) covenants contained in the Credit Agreement are
true and complete as of the date hereof.

As of the date hereof, Borrower and its consolidated subsidiaries and BLC Bank,
N. A. and any subsidiary bank or banks that may be acquired prior to the
Maturity Date have total “Risk-Based Capital Ratios”, “Tier I Risk Based Capital
Ratios” and “Leverage Ratios”, as defined in applicable FDIC regulations,
sufficient to cause each of such entity or consolidated entity to comply with
Section 4 of the Credit Agreement.

The activities of the Borrower and its Subsidiaries during the period covered by
the Financial Statements have been reviewed by me as Borrower’s Chief Financial
Officer or by employees or agents of Borrower under my immediate supervision.
Based on such review, to my best knowledge and belief, and as of the date of
this Report, no Default has occurred. *

WITNESS my hand this      day of     20     .

STERLING FINANCIAL CORPORATION

By:     
Chief Financial Officer


*If a default has occurred, this paragraph is to be modified with an appropriate
statement as to the nature thereof, the period of existence thereof and what
action the Borrower has taken, is taking, or proposes to take with respect
thereto.

6

SCHEDULE A

NEGATIVE (FINANCIAL) COVENANTS

STERLING FINANCIAL CORPORATION

                                  Double Leverage Ratio                        
MAXIMUM PERMITTED
            1.95       :       1.00  
ACTUAL:
                               
(i)
  Consolidated equity Investments in   $                    
 
                               
 
  Subsidiaries                        
(ii)
  Consolidated stockholders’ equity   $                    
 
                               
(iii)
  line (i) divided by line (ii)             :       1.00  
 
                               

Capital/Leverage Ratios
MINIMUM REQUIRED:

                         
Total Risk-Based Capital Ratio

  [7% as of 7/31/07;   of 12/31/07
 
          8% as     —  
 
          and thereafter]         Tier I Risk-Based Capital Ratio
    4 %        
 
                       
Tier I Leverage Ratio
            4 %        
 
                       
ACTUAL:
                        Total Risk-Based Capital Ratio
    %          
 
                        Tier I Risk-Based Capital Ratio
    %          
 
                       
Tier I Leverage Ratio
            %          
 
                       

7

                         
BLC BANK, N.A.
                       
Tangible Net Worth
                       
 
                       
MINIMUM PERMITTED
          See line (c) below        
(a)
  Consolidated stockholders’ equity at closing   $            

(b) Capital distributed from SLFI to BLC subsequent

                 
 
  to closing   $    
(c)
  Minimum Tangible Net Worth: line (a) plus line (b)   $    
ACTUAL:
               
(i)
  Consolidated stockholders’ equity   $    
(ii)
  Intangible Assets   $    
(iii)
  line (i) minus line (ii)   $    

                          Non Performing Assets to Total Loans and OREO        
       
MAXIMUM PERMITTED
            0.65:       1.00  
 
                       
ACTUAL:
                       
(i)
  Non Performing Assets   $            
 
                       
(ii)
  Total Loans and OREO   $            
 
                       
(iii)
  line (i) divided by line (ii)     :       1.00  
 
                       

Allowance for Loan & Lease Losses to Total Loans & Leases

                         
MAXIMUM PERMITTED
            0.98:       1.00  
 
                       
ACTUAL:
                       
(i)
  Allowance for Loan & Lease Losses   $            
 
                       
(ii)
  Total Loans & Leases   $            
 
                       
 
  (net of unearned income & gross of reserves)                
(iii)
  line (i) divided by line (ii)     :       1.00  
 
                       

Capital/Leverage Ratios
MINIMUM REQUIRED:

                 
Total Risk-Based Capital Ratio
          8% or 10%*
 
               
Tier I Risk-Based Capital Ratio
          4% or 6%*
 
               
Tier I Leverage Ratio
          4% or 5%*
 
               
ACTUAL:
               
Total Risk-Based Capital Ratio
            %  
 
               
Tier I Risk-Based Capital Ratio
            %  
 
               
Tier I Leverage Ratio
            %  
 
               

*The minimum required ratios are prescribed under Section 4(l) of this
Agreement.

WITNESS my hand this      day of      , 20     .

STERLING FINANCIAL CORPORATION

By:
Chief Financial Officer


8

EXHIBIT B

Litigation and Judgments

9